       Case 3:18-cv-00704-JAG Document 4 Filed 12/14/18 Page 1 of 1 PageID# 26


                                UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF VIRGINIA
FERNANDO GALINDO                                                                               REBECCA BEACH SMITH
 CLERK OF COURT                                                                                    CHIEF JUDGE

                                              December 14, 2018


    Kristi Kelly, Esq.
    Kelly & Crandall PLC
    3925 Chain Bridge Road
    Suite 202
    Fairfax, VA 22030


            Re:       Marsha Heath, et al. v. Diaz & Associates, Inc.
                      Civil Action No. 3:18CV00704



    Dear Ms. Kelly:


            The above-noted case is currently pending before United States District Judge John A. Gibney, Jr.
    Court records indicate that service has been made upon the defendant in this matter, Diaz & Associates,
    Inc.. No answer or other responsive pleadings have been filed.

            It is requested that appropriate steps be taken to proceed with this case on Judge Gibney’s docket.


            Thank you for your cooperation.


                                                     Very truly yours,


                                                     FERNANDO GALINDO, CLERK


                                                     By:              /s/_________
                                                           W. Tuck, Deputy Clerk




                                              www.vaed.uscourts.gov
ALEXANDRIA (703) 299-2100  NEWPORT NEWS (757) 247-0784  NORFOLK (757) 222-7205  RICHMOND (804) 916-2200
